       Accordingly, after de nova review of the complaint and documents in the case, together

with the report and recommendation and objections thereto, the following order is entered:


       NOW, this 7th day of January, 2020;

       IT IS ORDERED that the Plaintiffs motion for default judgment, ECF No. [18], shall be,

and hereby is GRANTED insofar as it directed against (i) Defendants SPC Erie County Farms,

Inc., (ii) Defendant Super Price Chopper, Inc., d/b/a SPC Erie County Farms, (iii) Defendant

Super Price Chopper Market, Inc. d/b/a SPC Erie Count Farms, and (iv) Defendant Robert

Guenther. To that end, pursuant to Rule 55(b) and Rule 58 of the Federal Rules of Civil

Procedure, JUDGMENT is hereby entered in favor of Plaintiff Consumer Fresh Produce, Inc.,

and against the foregoing Defendants, under the trust provisions of Perishable Agricultural

Commodities Act, 7 U.S.C. § 499e(c)(2), in the principal amount of$83,318.33 plus interest in

the amount of$21,093.58 and attorneys' fees in the amount of$36,222.57, for a total judgment

amount of$140,634.48.

       IT IS FURTHER ORDERED that the Plaintiffs motion for default judgment, ECF No.

[18], shall be, and hereby is DENIED without prejudice insofar as it directed against Defendant

Super Price Choppers Market, Inc. d/b/a SPC Erie County Farms.

       IT IS FURTHER ORDERED that, on or before --February 7----, 2020, Plaintiff

shall file either a renewed motion for default judgment against Defendant Super Price Choppers

Market, Inc. d/b/a SPC Erie County Farms or a Rule 41(a) notice that Plaintiff is dismissing its

claims against said Defendant.




                                                3
